 Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 1 of 10 PageID: 1040




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


RHONDA FLUELLEN,

         Plaintiff,                       Civil No. 19-13198 (RMB)

          v.                            MEMORANDUM OPINION & ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

         Defendant.




 BUMB, United States District Judge:

      This matter comes before the Court upon an appeal by

 Plaintiff Rhonda Fluellen from a denial of social security

 disability benefits.

      For the reasons set forth below, the Court vacates the

 decision of the Administrative Law Judge (“ALJ”) and remands for

 proceedings consistent with this Memorandum Opinion and Order’s

 reasoning.

 I.    STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

 disability benefits, a court must uphold the ALJ’s factual

 decisions if they are supported by “substantial evidence.” Knepp

 v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

 1383(c)(3).   “Substantial evidence” means “‘more than a mere
Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 2 of 10 PageID: 1041



scintilla.   It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co.

v. NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d

422, 427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000).   The Court’s review of legal issues is plenary. Sykes, 228

F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A).          The Act

further states,

     [A]n individual shall be determined to be under a
     disability   only  if   his   physical  or   mental
     impairment or impairments are of such severity that
     he is not only unable to do his previous work but
     cannot, considering his age, education, and work
     experience, engage in any other kind of substantial
     gainful work which exists in the national economy,
     regardless of whether such work exists in the
     immediate area in which he lives, or whether a
Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 3 of 10 PageID: 1042



     specific job vacancy exists for him, or whether he
     would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v).       The analysis proceeds as

follows:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity[.]” 20 C.F.R.
     §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is
     not disabled. Id. Otherwise, the ALJ moves on to step
     two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities[.]” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is
     disabled.    20    C.F.R.    §§    404.1520(a)(4)(iii),
     416.920(a)(4)(iii). If they do not, the ALJ moves on to
     step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his    “past    relevant    work.”2    *202   Id.    §§
     404.1520(a)(4)(iv), 416.920(a)(4)(iv). A claimant’s
     “[RFC] is the most [he] can still do despite [his]
     limitations.” Id. §§ 404.1545(a)(1), 416.945(a)(1). If
     the claimant can perform his past relevant work despite
     his   limitations,   he  is   not   disabled.  Id.   §§
     404.1520(a)(4)(iv), 416.920(a)(4)(iv). If he cannot,
Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 4 of 10 PageID: 1043



       the ALJ moves on to step five.

       At step five, the ALJ examines whether the claimant
       “can make an adjustment to other work[,]” considering
       his “[RFC,] ... age, education, and work experience[.]”
       Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). That
       examination    typically   involves    “one   or   more
       hypothetical questions posed by the ALJ to [a]
       vocational expert.” Podedworny v. Harris, 745 F.2d 210,
       218 (3d Cir. 1984). If the claimant can make an
       adjustment to other work, he is not disabled. 20 C.F.R.
       §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If he cannot,
       he is disabled.

Hess v. Comm’r Soc. Sec., 931 F.3d 198, 201–02 (3d Cir. 2019).


II.    FACTS

       The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

       Plaintiff, who was 55 years old at the alleged onset date,

claims disability, in part, based on a diagnosis of carpal

tunnel syndrome. (A.R. at 31-32)

       In support of her claim in this regard, Plaintiff provided

voluminous treatment notes and medical opinions, including a

medical source statement, from Dr. Mark Fisher, the

rheumatologist who has treated her since at least 2006. (A.R.

at 314-28, 455-564, 604-62, 869-79, 890-91)         She also testified

at length regarding her symptoms.       (A.R. at 56-60)

III.   ALJ’S DETERMINATION


       The ALJ found Plaintiff not disabled.      At Step Two of the

five-step sequential analysis, the ALJ concluded that Plaintiff
Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 5 of 10 PageID: 1044



had “severe impairment[]” of, inter alia, “athralgia in

multiple joints”. (A.R. at 31)      The ALJ found Plaintiff’s

impairment with regard to carpal tunnel syndrome to be “non-

severe,” stating that “[t]here is no indication in the record

of any diagnosis of carpal tunnel syndrome or treatment for

this condition that would cause more than minimal limitations

in physical functioning.” (A.R. at 32)

     At Step Three, the ALJ determined that, “despite

[Plaintiff’s] testimony to the contrary,” Plaintiff’s would not

have “an inability to perform fine or gross movements with the

hands or upper extremities. (A.R. at 33)        At Step Four of the

five-step sequential analysis, the ALJ concluded that Plaintiff

had “the residual function capacity to perform medium work as

defined in 20 CFR 404.1567(c).” (A.R. at 33)         The ALJ noted

that the limitation to medium work “takes into account the

various pain in [Plaintiff’s] other joints.” (A.R. at 37)           He

also “accommodate[d] any limitations that [Plaintiff] has in

her bilateral shoulders and elbows that would make movement of

her upper extremities difficult” and “f[ou]nd that [Plaintiff

can only occasionally reach overhead”. (A.R. at 37)          The ALJ

elsewhere noted, without elaboration, that he “added additional

limitations taking into account the athralgias of the upper

extremities.” (A.R. at 38)

     The ALJ noted that, in a March 2017 medical source
Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 6 of 10 PageID: 1045



statement, Plaintiff’s treating physician Dr. Fisher opined

that Plaintiff could only occasionally handle. (A.R. at 37,

citing A.R. at 890-91)     The ALJ gave “little weight” to the

treating physician’s opinion, stating that he “d[id] not find

that Dr. Fisher’s own treatment records support these

limitations” and that Dr. Fisher’s opinion was “inconsistent

with the complete record.” (A.R. at 37)        The ALJ gave “great

weight” to the assessment of the consultative examiner, who

opined that Plaintiff had full functionality of both hands and

“no significant limitations with fine movements”. (A.R. at 38,

citing A.R. at 565-72)     The ALJ stated that the “opinion [of

the consultative examiner] is reasonable based on the evidence

in the record and consistent with findings on examinations”,

but also noted that the ALJ had “accommodated additional

limitations supported by the evidence. (A.R. at 38)          The ALJ

also assigned “some weight” to the opinion of the state agency

physician, who opined that Plaintiff “would be limited to light

work.” (A.R. at 38, citing A.R. at 98-113)        The ALJ stated that

he found “a medium exertional level would be more appropriate

based on the evidence showing improvement in symptoms after

surgery.” (A.R. at 38)

     The ALJ concluded that, given her residual function

capacity, Plaintiff could perform past relevant work as a data

entry clerk, file clerk, or administrative clerk. (A.R. at 38)
Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 7 of 10 PageID: 1046



IV.   ANALYSIS

      Among other arguments, Plaintiff asserts that the ALJ erred

in failing to find at Step Two the presence of a severe physical

impairment caused by Plaintiff’s carpal tunnel syndrome, or,

alternatively, in failing to take Plaintiff’s carpal tunnel

syndrome into consideration in the formulation of the RFC.

      The Commissioner argues that a failure at Step Two to find

Plaintiff’s carpal tunnel syndrome severe is “not legally

significant” and not a basis for remand, as a finding of at

least one severe impairment allows Plaintiff to proceed to the

next step of the process.      The Commissioner further argues that

“Plaintiff’s carpal tunnel syndrome . . . had no more than a

‘minimal’ effect on her ability to meet the basic demands of

work activity, and that “the ALJ fully accounted for all of

Plaintiff’s credibly-established limitations” (emphasis added).

      While a failure to find an additional severe impairment at

Step Two is not a per se basis for remand, it does not

necessarily follow that it is harmless to the Plaintiff’s case

in toto.   A finding of a second severe limitation in Step Two

would of necessity affect the limitation analysis of Step Three,

and likely the residual function capacity analysis of Step Four.

Had a severe impairment with regard to Plaintiff’s carpal tunnel

syndrome been found at Step Two, a revised RFC incorporating

limitations in handling and fingering would have eliminated
Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 8 of 10 PageID: 1047



Plaintiff’s past relevant work, and may have resulted in the

vocational expert finding no jobs available for the Plaintiff.

     Additionally, it is not clear whether and to what extent

the ALJ integrated consideration of even a “minimal” effect

Plaintiff’s carpal tunnel syndrome into his assessment of

Plaintiff’s RFC.    Even though Step Two the ALJ found Plaintiff’s

carpal tunnel syndrome to be a “non-severe” impairment, that

finding is distinguishable from a finding that Plaintiff

suffered from no medically determinable impairment at all.           If

that were the case, the ALJ would not be required to consider an

ailment that is not medically determinable.         See Diciano v.

Comm’r of Soc. Sec., Civ. No. 18-17383, 2019 WL 6696523, at *4

(D.N.J. Dec. 9, 2019) (explaining that “[i]t is true that an ALJ

must assess a claimant’s severe impairments in combination with

non-severe impairments,” but “an ALJ does not have to consider

an alleged impairment if he does not find such impairment is

medically determinable”) (citing, inter alia,         20 C.F.R. §

404.1545(a)(2) (“We will consider all of your medically

determinable impairments of which we are aware, including your

medically determinable impairments that are not ‘severe,’ as

explained in §§ 404.1520(c), 404.1521, and 404.1523, when we

assess your residual functional capacity.”)).

     In the scenario presented in this case, however, the

regulations require the ALJ to consider non-severe, but
Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 9 of 10 PageID: 1048



medically determinable, impairments in combination with severe

impairments in the RFC determination.        Thus, Plaintiff’s

medically determinable impairment stemming from her carpal

tunnel syndrome, even if not “severe”, presumably would have

some degree of impact on Plaintiff’s RFC.        The impact of such

impairments may only require minor modifications to the RFC,

with the end result being that Plaintiff is still capable of

performing her past relevant work or other work at the medium

exertional level.    In the absence of explanation of the ALJ’s

consideration of this impairment, the Court can only guess.

     Perhaps the ALJ arrived at his RFC determination having

taken Plaintiff’s carpal tunnel syndrome symptoms into account,

as represented by the Commissioner.       However, the Court cannot

affirm on this basis.     The ALJ’s written decision does not allow

the Court to discern whether the ALJ took into consideration

Plaintiff’s carpal tunnel syndrome in determining that the RFC

would not contain any limitation for handling or fingering.           See

Stockett v. Comm’r of Soc. Sec., 216 F. Supp. 3d 440, 456

(D.N.J. 2016) (Bumb, D.J.) (“The Third Circuit ‘requires the ALJ

to set forth the reasons for his decision.’”) (quoting Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 123 (3d Cir.

2000)).   This is not merely harmless error.        The ALJ found that

Plaintiff would be able to past relevant work as a data entry

clerk, file clerk, or administrative clerk,         all of which
Case 1:19-cv-13198-RMB Document 12 Filed 04/30/20 Page 10 of 10 PageID: 1049



require at least frequent handling and fingering.          See Selected

Characteristics of Occupations Defined in the Revised Dictionary

of Occupational Titles at 325 (“administrative clerk”), 345

(“data entry clerk”), 347 (“file clerk”).         Whether the ALJ took

into account Plaintiff’s carpal tunnel syndrome in formulating

the amount of handling and fingering included in the RFC may

thus affect whether Plaintiff could perform any of these jobs.

     It may well be the case that the ALJ will arrive at the

same decision on remand.      At this juncture, however, the ALJ

must provide additional explanation for his decision.           As such,

the Court vacates the decision of the ALJ and remands for

proceedings consistent with the above analysis.



ACCORDINGLY, it is on this 30th day of April, 2020,

     ORDERED that the decision of the Administrative Law Judge

is VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of Court shall CLOSE THIS CASE.



                                        ___s/ Renée Marie Bumb
                                        RENÉE MARIE BUMB, U.S.D.J.
